Exhibit 10.18



 

EXPENSE LIMITATION AGREEMENT

 

ETF MANAGERS GROUP COMMODITY TRUST I

 

EXPENSE LIMITATION AGREEMENT, effective as of june 1, 2019, by and between ETF
Managers Capital LLC (“ETFMC”) and ETF Managers Group Commodity Trust I (the
“Trust”), on behalf of the Sit Rising Rate ETF (the “Fund”).

 

WHEREAS, ETFMC receives a fee from the Fund based on the value of the average
daily net assets of the Fund (the “Sponsor Fee”); and

 

WHEREAS, ETFMC has determined that it is appropriate and in the best interests
of the Fund and its shareholders to maintain the expenses of the Fund, and,
therefore, has entered into this Expense Limitation Agreement (the “Agreement”)
in order to maintain the expense ratio of the Fund at the specified level;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. Expense Limitation.

 

1.1     EXPENSE LIMITATION. ETFMC shall waive such portion of the fee payable to
it by the Fund, and/or assume expenses of the Fund, to the extent necessary so
that the aggregate expenses of every character incurred by the Fund in any
fiscal year, including but not limited to, the Sponsor Fee (but excluding
brokerage fees, interest expenses, and extraordinary expenses) (“Fund Operating
Expenses”), do not exceed the Operating Expense Limit, as defined in Section 1.2
below.

 

1.2       OPERATING EXPENSE LIMIT. The maximum Operating Expense Limit in any
year with respect to the Fund shall be 1.00% of the average daily net assets of
the Fund.

 

2. Term and Termination of Agreement.

 

This Agreement shall continue in effect through September 30, 2020, and from
year to year thereafter at the option of ETFMC.

 

3. Miscellaneous.

 

3.1       CAPTIONS. The captions in this Agreement are included for convenience
of reference only and in no other way define or delineate any of the provisions
thereof or otherwise affect their construction or effect.

 

3.2       INTERPRETATION. Nothing herein contained shall be deemed to require
the Fund to take any action contrary to the Trust’s Declaration of Trust and
Trust Agreement, or any applicable statutory or regulatory requirement to which
it is subject or by which it is bound.

 

 

 

 

3.3       DEFINITIONS. Any question of interpretation of any term or provision
of this Agreement, including but not limited to, the management fee, the
computations of net asset values, and the allocation of expenses, having a
counterpart in or otherwise derived from the terms and provisions of the Fund’s
current registration statement, shall have the same meaning as and be resolved
by reference to such registration statement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, effective as of the day and year
first above written.

 

  ETF Managers Capital LLC         By: /s/ Samuel Masucci, III   Name: Samuel
Masucci, III   Title: Chief Executive Officer         ETF Managers Group
Commodity Trust I         By: /s/ Samuel Masucci, III   Name: Samuel Masucci,
III   Title: Principal Executive Officer    



 

 

Page 2

 

